UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1256


BRIAN L. DAVIS,

                    Plaintiff - Appellant,

             v.

7-ELEVEN, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:17-cv-00081-AWA-LRL)


Submitted: May 16, 2019                                           Decided: May 20, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian L. Davis, Appellant Pro Se. David L. Dayton, KALBAUGH, PFUND &
MESSERSMITH, PC, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian L. Davis appeals the district court’s order granting 7-Eleven, Inc.’s motion

to dismiss Davis’ claims alleging his civil rights were violated when he was banned from

a particular store after being accused of shoplifting. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Davis v. 7-Eleven, Inc., No. 4:17-cv-00081-AWA-LRL (E.D. Va. Mar. 1,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2